NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-4541
                                      ___________

                            In Re: DAVID I. COHEN, Debtor
                                 JEFFREY J. SIKIRICA

                                            v.

                         DAVID I. COHEN, ELAINE COHEN
                             *David I. Cohen, Appellant
                        (*Amended per Clerk Order of 2/26/15)
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                             (D.C. Civil No. 14-cv-1369)
                     District Judge: Honorable Arthur J. Schwab
                     ____________________________________

           Submitted Pursuant to Third Circuit L.A.R. 34.1(a) and I.O.P. 10.6.
                                  November 23, 2015
            Before: BENTON, SENTELLE and GILMAN, Circuit Judges

                            (Opinion filed: January 12, 2016)
                                       _________

                                       OPINION***
                                       _________



   Honorable Duane Benton, of the United States Court of Appeals for the Eighth Circuit,
Honorable David Bryan Sentelle, Senior Judge of the United States Court of Appeals for
the District of Columbia Circuit, and Honorable Ronald Lee Gilman, Senior Judge of the
United States Court of Appeals for the Sixth Circuit, sitting by designation.

***
   This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       David I. Cohen filed for Chapter 7 bankruptcy in October 2005, docket No. 05-

38135. The trustee, Jeffrey J. Sikirica, objected to some of Cohen’s exemptions.

Alleging a fraudulent transfer, the trustee began a separate adversary proceeding, docket

No. 07-2517. The fraudulent-transfer claim and objection-to-exemptions were

consolidated for trial.

       On October 31, 2012, the bankruptcy court concluded that Cohen had engaged in

fraudulent transfers and entered a judgment against him. (The court did not then decide

the trustee’s objections.) Cohen timely appealed. The district court remanded, ordering

the judgment reduced by contributions from his wife. On April 7, 2014, the bankruptcy

court issued an order reducing the judgment. This order concluded the adversary

proceeding.

       Five months later, on August 26, 2014, the bankruptcy court overruled the

trustee’s objections to the exemptions. Despite that favorable ruling, Cohen filed a notice

of appeal. That same day, he filed a notice of appeal of the April 7 order. (The next

week, to correct a spelling error, Cohen filed revised notices of appeal.)

       The trustee moved to strike as untimely the revised notice of appeal of the April 7

order. The district court granted the motion.

       “We exercise plenary review of the District Court’s order and, like that Court,

apply a clearly erroneous standard of review to the Bankruptcy Court’s factual findings




                                             2
and review its conclusions of law de novo.” In re Lampe, 665 F.3d 506, 513 (3d Cir.

2011).

         Cohen invokes non-bankruptcy civil cases decided by this court. “Ordinarily in

civil litigation only those orders that dispose of all issues as to all parties to the case are

considered final. However, considerations unique to bankruptcy appeals have led us

consistently in those cases to construe finality in a more pragmatic, functional sense than

with the typical appeal.” In re Prof’l Ins. Mgmt., 285 F.3d 268, 279 (3d Cir. 2002) (citing

In re Meyertech Corp., 831 F.2d 410, 414 (3d Cir. 1987)). “[A] bankruptcy court order

ending a separate adversary proceeding is appealable as a final order even though that

order does not conclude the entire bankruptcy case.” Id. at 281 (quoting In re Moody, 817
F.2d 365, 367-68 (5th Cir. 1987)).

         The bankruptcy court’s April 7 order concluded the adversary proceeding. Thus,

“even though [the order concluding the adversary proceeding did] not conclude the entire

bankruptcy case,” it was appealable as a final order. See id. Cohen did not timely

appeal that order. See Fed. R. Bankr. P. 8002(a) (requiring notice of appeal to be filed

within 14 days after entry of order).

         The order striking the revised notice of appeal is affirmed.




                                                3